Name: Commission Regulation (EEC) No 3839/87 of 21 December 1987 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 / 16 Official Journal of the European Communities 22. 12. 87 COMMISSION REGULATION (EEC) No 3839/87 of 21 December 1987 on the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States 3639/86 (3) ; whereas, since the aforementioned version thereof has not been .updated, it can be considered as remaining valid on 1 January 1988 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 3367/87 (2), and in particular Articles 36 and 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid on 1 January of each year ; Whereas the version thereof valid on 1 January 1987 was annexed to Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The country nomenclature for the external trade statistics of the Community and statistics of trade between Member States in the version annexed to Regulation (EEC) No 3639/86 is valid on 1 January 1988 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Peter SCHMIDTHUBER Member of the Commission (') OJ No L 183, 14 . 7 . 1975, p . 3 . 2) OJ No L 321 , 11 . 11 . 1987, p . 3 . (3) OJ No L 336, 29 . 11 . 1986, p . 46.